Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on May 12th, 2021 has been received and fully considered.

The Preliminary amendments submitted by Applicant on July 20th, 2021 and January 6th, 2022 have been received and entered.

Claims 1-20 are pending.

Authorization for this examiner’s amendment was given in an interview with Ms. EMILY Y. SHU on March 18th, 2022.
Claim 1 has been amended as follows:
--1. (Currently Amended)	A power module, comprising:
a voltage raise unit, wherein the voltage raise unit has a power output terminal for outputting a power voltage;
an enabling unit, wherein the enabling unit connects to the power output terminal and generates an enable signal, wherein the enable signal is a pulse having a rising edge when the power voltage at the power output terminal drops to a set value of the power voltage;
a control unit, wherein the control unit comprises: 

a pulse generator, wherein the pulse generator connects to the output terminal of the enabling unit, and generates synchronously an instant pulse control signal at an output terminal of the pulse generator when receiving the rising edge of the enable signal; and
an OR operation unit, wherein the OR operation unit connects to the output terminals of the oscillator and the pulse generator, and wherein the OR operation unit performs an OR operation on the delayed pulse control signal and the instant pulse control signal to generate a voltage raise control signal;
wherein an output terminal of the control unit connects to the voltage raise unit, and outputs a boost control signal to the voltage raise unit to increase the power voltage.--

Claim 3 has been amended as follows:
--3. (Currently Amended)	The power module according to claim 1, wherein the enabling unit further comprises: a comparator and a voltage divider circuit, wherein a first terminal of the voltage divider circuit is connected to the power output terminal, a second terminal of the voltage raise unit is grounded; and wherein an output terminal of the voltage divider circuit is connected to a negative input terminal of the comparator, a positive input terminal of the comparator is connected to a reference voltage terminal, and a voltage value at the reference voltage terminal is a set value of the reference voltage.--

Claim 4 has been amended as follows:
a second end of the first voltage dividing resistor is connected to a first end of the second voltage dividing resistor, a second end of the second voltage dividing resistor is grounded; and wherein a connecting note of the first voltage dividing resistor and the second voltage divider resistor serves as an output terminal of the voltage divider circuit.--

Claim 11 has been amended as follows:
--11. (Currently Amended)	A memory device, comprising a power module, wherein the power module comprises:
a voltage raise unit, wherein the voltage raise unit has a power output terminal for outputting a power voltage;
an enabling unit, wherein the enabling unit connects to the power output terminal and generates an enable signal, wherein the enable signal is a pulse having a rising edge when the power voltage at the power output terminal drops to a set value of the power voltage;
a control unit, wherein the control unit comprises: 
an oscillator, wherein the oscillator connects to an output terminal of the enabling unit, wherein the oscillator is triggered by the rising edge of the 
a pulse generator, wherein the pulse generator connects to the output terminal of the enabling unit, and generates synchronously an instant pulse control signal at an output terminal of the pulse generator when receiving the rising edge of the enable signal; and

wherein an output terminal of the control unit connects to the voltage raise unit, and outputs a boost control signal to the voltage raise unit to increase the power voltage.--

Claim 13 has been amended as follows:
--13. (Currently Amended)	The memory device according to claim 11, wherein the enabling unit further comprises: a comparator and a voltage divider circuit, wherein a first terminal of the voltage divider circuit is connected to the power output terminal, a second terminal of the voltage raise unit is grounded; and wherein an output terminal of the voltage divider circuit is connected to a negative input terminal of the comparator, a positive input terminal of the comparator is connected to a reference voltage terminal, and a voltage value at the reference voltage terminal is a set value of the reference voltage.--

Claim 14 has been amended as follows:
--14. (Currently Amended)	The memory device according to claim 13, wherein the voltage dividing circuit further comprises: a first voltage dividing resistor and a second voltage dividing resistor, wherein a first end of the first voltage dividing resistor is connected to the power output terminal, a second end of the first voltage dividing resistor is connected to a first end of the second voltage dividing resistor, a second end of the second voltage dividing resistor is grounded; and wherein a connecting note of the first voltage dividing resistor and the second voltage divider resistor serves as an output terminal of the voltage divider circuit.--

Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is LEE (U.S. Patent Application Publication No. 2009/0115496).   LEE discloses a VPP voltage generator comprises a pumping circuit coupled to a VPP voltage detector, an oscillator circuit and an enable control circuit.  LEE fails to show or suggest the limitations of a control unit comprises an oscillator, wherein the oscillator connects to an output terminal of the enabling unit, wherein the oscillator is triggered by the rising edge of the enabling enable signal and generates a delayed pulse control signal at a certain period at an output terminal of the oscillator; a pulse generator, wherein the pulse generator connects to the output terminal of the enabling unit, and generates synchronously an instant pulse control signal at an output terminal of the pulse generator when receiving the rising edge of the enabling enable signal; and an OR operation unit, wherein the OR operation unit connects to the output terminals of the oscillator and the pulse generator, and wherein the OR operation unit performs an OR operation on the delayed pulse control signal and the instant pulse control signal to generate a voltage raise control signal;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827